Lumpkin, P. J.
1. Although the evidence in this case was decidedly conflicting, there was direct and positive testimony which, if true, warranted the verdict, and the questions of credibility involved at the trial were, under the law, exclusively for determination by the jury.
2. The alleged newly discovered evidence was entirely of an impeaching character; and moreover, there is in the record nothing to show that it was unknown to the accused and his counsel before the trial.
3. The verdict was approved by the trial judge, and there is no ground upon which this court can properly set it aside.

Judgment affirmed.


All the Justices concurring.